Citation Nr: 0319596	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  93-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection on an Agent Orange basis 
for peripheral neuropathy with carpal tunnel syndrome; 
cervical arthritis and radiculopathy with neck, shoulder and 
arm pain; insomnia; headaches; susceptibility to viral and 
bacterial infections; skin rash of the groin area; 
hypertension; glaucoma; and low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Buffalo, New York RO.  In June 1998, the Board issued a 
decision which, in pertinent part, denied the veteran's 
claims for service connection on an Agent Orange basis for 
peripheral neuropathy with carpal tunnel syndrome; cervical 
arthritis and radiculopathy with neck, shoulder and arm pain; 
insomnia; headaches; susceptibility to viral and bacterial 
infections; skin rash of the groin area; hypertension; 
glaucoma; and low back disability.  The veteran, in turn, 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court). 

In June 2001, the Court issued an order that vacated the 
Board's June 1998 decision and remanded the matter to the 
Board for further action.

In March 2002, the Board issued a decision which, in 
pertinent part, denied the veteran's claims for service 
connection on an Agent Orange basis for peripheral neuropathy 
with carpal tunnel syndrome; cervical arthritis and 
radiculopathy with neck, shoulder and arm pain; insomnia; 
headaches; susceptibility to viral and bacterial infections; 
skin rash of the groin area; hypertension; glaucoma; and low 
back disability.

Following the filing of an unopposed Motion for Partial 
Remand and to Stay Proceedings (Motion) by counsel for the 
Secretary, in March 2003, the Court issued an order that 
vacated that part of the Board's March 2002 decision that 
denied the veteran's claims for service connection and 
remanded the matter to the Board for further proceedings 
consistent with the Motion.


FINDING OF FACT

In June 2003, prior to the promulgation of the Board's 
decision in the appeal, the veteran submitted a statement 
withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204.  When an appellant does so, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case. 38 U.S.C.A. § 7105(d).

In the case at hand, the veteran expressly withdrew his 
appeal of the issues of entitlement to service connection on 
an Agent Orange basis for peripheral neuropathy with carpal 
tunnel syndrome; cervical arthritis and radiculopathy with 
neck, shoulder and arm pain; insomnia; headaches; 
susceptibility to viral and bacterial infections; skin rash 
of the groin area; hypertension; glaucoma; and low back 
disability.  This is certainly permissible under the Board's 
rules of practice so long as it is done in writing, which the 
veteran did.  38 C.F.R. § 20.204.  Given the veteran's clear 
intent to withdraw as expressed in correspondence received in 
June 2003, further action by the Board is not appropriate.  
38 U.S.C.A. § 7105(d).

(Parenthetically, the Board notes that the issue of 
entitlement to service connection for psychiatric disability 
was remanded by the Board in March 2002.  The veteran has not 
withdrawn his appeal with respect to this issue, and the RO 
is reminded that this claim remains in remand status.)


ORDER

The appeal for entitlement to service connection on an Agent 
Orange basis for peripheral neuropathy with carpal tunnel 
syndrome; cervical arthritis and radiculopathy with neck, 
shoulder and arm pain; insomnia; headaches; susceptibility to 
viral and bacterial infections; skin rash of the groin area; 
hypertension; glaucoma; and low back disability is dismissed. 



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

